DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the abstract contains reference character: probe “1” which should apparently be deleted.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 4 of claim 1, “the longitudinal rounded tip” should apparently read --wherein the longitudinal rounded tip--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “open-close mechanism” in claims 7 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 5 recites the limitation "the lumen located on the connector".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the lumen--, or --the lumen of the connector--.
Claim 4 at line 2 recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.  
In claims 7 and 19, claim limitation “open-close mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 at line 1 recites the limitation "the distal end".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 is indefinite as it recites “a…chuck in two sizes, one size for child use and another size for adult use.”  It is unclear if this is a recitation of one chuck being adjustable to accommodate two sizes or if this is a recitation of two chucks, each in a different size.  If it is the latter case, the specification does not appear to teach a probe which can enclose two chucks.  Fig. 4A, for instance, shows insertion of one chuck “M”.  The specification alludes to a “pack” of chucks, but such a “pack” is not part of the urethral probe itself (see [0020] of instant publication), which is what the claim is directed towards.  
Claim 13 at line 4 recites “a lumen opening the distal end”.  It is unclear how a lumen would open a distal end.  The limitation will be construed as -- a lumen opening at the distal end--.  
Claim 13 at line 1 recites the limitation "the distal end of the longitudinal channel".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites “wherein the two discs establish fixation of the probe in relation to a bladder neck and a urethra of a patient” which is a positive recitation of human subject matter.  A suggested amendment is -- wherein the two discs are configured to establish fixation of the probe in relation to a bladder neck and a urethra of a patient--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lima (BR 10 2014 021737-1 A2; English translation attached).  Regarding claim 1, Lima discloses a permanent, removable and self-sustainable urethral probe 1 (Fig. 1 and [0022]), comprising: a connector 10 having a lumen 8 (Fig. 1, [0028] and [0030]); and a tubular body 5 of medical grade silicone with a smooth surface (Fig. 1 and [0026] and [0028]), the tubular body 5 having a proximal end 4 with an edge that is closed by a longitudinal rounded tip 4A (Fig. 1 and [0029]), wherein the longitudinal rounded tip 4A traverses the tubular body 5 from the edge of the proximal end up to the lumen 8 located on the connector 10 (Fig. 1), wherein the tubular body 5 includes two discs 2,3, one of the two discs being a fixed proximal disc 2 and the other of the two discs being a mobile distal disc 3 (Fig. 1 and [0038]-[0040]), and wherein both of the two discs include a protuberance 3A and 2A, respectively (Fig. 1 and [0041]). Regarding claim 2, the two discs 2,3 establish fixation of the probe in relation to a bladder neck (“CV”) and a urethra (“U”) of a patient (Fig. 3, [0027], [0035] and [0041]).  Regarding claim 3, the two discs 2,3 are flexible and allow size adjustment of the probe according to a length of a urethra of a patient (Abstract, [0038] and claim 3).  Regarding claim 4, the fixed proximal disc 2 is fixable to a bladder neck (“CV”) of the patient (Fig. 3 and [0027]).  Regarding claim 5, the mobile distal disc 3 is fixable to an external part of 2A,3A included on both of the two discs 2,3 features a cone-shaped structure (Fig. 1) required for fixation of the probe to a bladder neck and to an external urethral meatus in females or perineal region in males ([0026] and [0027]).  Regarding claim 7, a distal end 9 further comprises an open-close mechanism 11 that enables bladder emptying (Fig.1 and [0030]).  Regarding claim 8, the tubular body 5 has two holes 6 positioned next to the proximal disc 2, diametrically opposite each other ([0028] and Fig. 1), the tubular body 5 being 2.5 cm long as indicated in Fig. 2 by T1-T5 which is 2.5 cm long [0046].  Regarding claim 10, the probe comprises a total length of 1 to 7 cm for child use [0044]. Regarding claim 11, the probe comprises a total length of 8 cm for adult use [0044]. 
Regarding claim 13, Lima discloses a permanent, removable and self-sustainable urethral probe 1 (Fig. 1 and [0022]), comprising: a tubular body 5 having a longitudinal channel 7 between a proximal end and a distal end (Fig. 1 [0028]); a rounded tip 4A closing the longitudinal channel 7 at the proximal end (Fig. 1); a lumen 8  opening at the distal end of the longitudinal channel 7 (Fig. 1 and [0028]); a first disc 2 fixed on the tubular body 5 at the proximal end (Fig. 1 and [0038]-[0040]); a second disc 3 movable on the tubular body 5 along the longitudinal channel 7 (Fig. 1 and [0038]-[0040]), the second disc 3 being between the distal end and the first disc 2 (Fig. 1); and two holes 6 in the tubular body 5 into the longitudinal channel 7, the two holes 6 being positioned next to the first disc 2, diametrically opposite each other ([0028] and Fig. 1).  Regarding claim 14, the probe further comprises: a first protuberance 2A on the first disc 2, the first protuberance 2A facing the distal end (Fig. 1); and a second 3A on the second disc 3, the second protuberance 3A facing the proximal end (Fig. 1).  Regarding claim 15, the first and second protuberances 2A,3A are cone-shaped (Fig. 1, [0026] and [0027]).  Regarding claim 18, the first and second discs 2,3 are configured to fix the tubular body 5 to a patient (Fig. 3, [0027], [0035] and [0041]).  Regarding claim 19, the probe further comprises an open-close mechanism 11 configured to selectively open and close the lumen (Fig.1 and [0030]).  Regarding claim 20, the probe further comprises a chuck (M) (Figs. 4A and 4B and [0031]-[0034]) removably positioned in the longitudinal channel 7 (Fig. 4A), the chuck having a channel through an entire length [0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lima (BR 10 2014 021737-1 A2; English translation attached) in view of Simon et .
Regarding claims 16 and 17, Lima discloses that the tubular body 5 has two holes 6 positioned next to the first disc 2 (Fig. 1 and [0028]), however Lima fails to disclose two additional holes, also diametrically opposed each other, positioned between the tip 4A and the two holes 6.  Lima does disclose incorporation of two holes 6 for the purpose of draining urine contained in the bladder [0028] and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional holes in order to effectively drain urine and prevent backup.  Furthermore, merely duplicating a part (providing additional holes) for the purpose of enabling urine to drain properly would not establish patentability over Lima which makes obvious the incorporation of multiples holes for such purpose [0028].  However, while Lima fails to disclose explicitly that the two additional holes are offset from one another along the longitudinal channel, and are offset from the two holes 6 by ninety degrees, it would have been obvious to one or ordinary skill in the art to provide the holes to be offset from each other and the other holes, in order to provide multiple openings along the tubular body and around its circumference for urine to drain through the longitudinal channel 7. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lima (BR 10 2014 021737-1 A2; English translation attached).  Regarding claim 12, Lima discloses the invention as claimed, see rejection supra; however Lima fails to disclose explicitly that the probe comprises a total length of 15 cm for patients with special needs. Lima does disclose constructing the probe of various calibers and lengths to .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791